                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case No. 00-cr-0242-bhl-1
       v.

TROY C WILLIAMS,

                  Defendant.
______________________________________________________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case No. 00-cr-0242-bhl-2
       v.

ANTHONY KNIGHT,

                  Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       On August 9, 2001, a jury convicted defendants Troy Williams, Anthony Knight, and
Willie Newton, of multiple drug-related offenses. (ECF No. 92.) At separate sentencing
hearings, Judge Rudolph T. Randa, who presided over the trial, sentenced Knight, Williams, and
Newton to life sentences. (ECF Nos. 125, 133, 139.) When Judge Randa retired from judicial
service in early 2017, Newton had a pending motion for relief under 28 U.S.C. § 2255 and the
clerk reassigned his part of the case to Judge Lynn Adelman. (ECF No. 236); See United States
v. Newton, Case No. 04-CV-718 (E.D. Wis.). Because Knight and Williams had no pending
motions, and their portions of the case were administratively closed, the clerk took no action to
assign their part of the case to Judge Adelman.
       On May 8, 2020, Newton filed, and Judge Adelman granted, an emergency motion for
Compassionate Release. (ECF No. 246.) Thereafter, Knight and Williams both filed motions
related to their part of the case, and, on September 21, 2020 and October 5, 2020, respectively,



         Case 2:00-cr-00242-BHL Filed 11/17/20 Page 1 of 2 Document 257
the clerk reassigned Knight’s and Williams’ motions to Judge Ludwig, who was appointed to fill
Judge Randa’s vacancy. Counsel for Knight and Williams now asks the Court, pursuant to
Criminal L. R. 13, to reassign Knight’s and Williams’ portions of the case to Judge Adelman.
(ECF Nos. 255, 256.) Because Crim. L. R. 13 does not apply, the Court will DENY both
motions.
       Criminal L. R. 13 provides for the reassignment of related criminal cases to a single
judge in order to conserve judicial resources. It is not clear that the rule applies to the present
motion, which involves a single case with three defendants, not three separate cases that could be
reassigned to a single judge. Moreover, it is far from clear that any judicial resources would be
saved by having Judge Adelman resolve Knight’s and Williams’ future motions. The defendants
contend that because Judge Adelman has ruled on Newton’s motion for compassionate release
and § 2255 motion, he “has familiarity with the cases…so it will save judicial resources.” (ECF
Nos. 255, 256.) But this assertion is not supported in any detail and does not withstand scrutiny.
While Judge Adelman granted their co-defendant compassionate release, he was not the judge
who tried this case or sentenced any of the defendants. While he may have gained some
familiarity with the case in resolving Newton’s compassionate release motion, he does not have
an extensive history with the case and his future involvement, if any, appears very limited.
Accordingly, it is hard to see what judicial resources would be saved by reassigning the
remainder of the case, including Knight’s and Williams’ future motions, to Judge Adelman.
Because defendants have not shown that reassignment of the case to Judge Adelman would
materially save judicial resources, their motions are denied. Accordingly,
       IT IS HEREBY ORDERED that defendants’ motions, (ECF Nos. 255, 256), are
DENIED.

       Dated at Milwaukee, Wisconsin on November 17, 2020.


                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




           Case 2:00-cr-00242-BHL Filed 11/17/20 Page 2 of 2 Document 257
